MOORE, Circuit Judge,
concurring in part and dissenting in part.
Plaintiffs raise serious constitutional questions regarding the challenged paternity and child support procedures followed by the Juvenile Court of Memphis and Shelby County. Various procedures of the juvenile court have produced constitutional challenges for almost two decades. See Parker v. Turner, 626 F.2d 1 (6th Cir.1980); Sevier v. Turner, 742 F.2d 262 (6th Cir.1984). I agree with the majority, however, that this court cannot reach the merits of most of these challenges because of problems of the plaintiffs’ standing to raise claims for injunctive and declaratory relief and because of defendant judicial officers’ absolute judicial immunity with regard to the monetary damages claims.
With respect to plaintiff Owens’s monetary claims against Shelby County, I part company from the majority. At a minimum plaintiff Owens claims that he was arrested and jailed on a warrant that simply claimed he was a parent, in other words a warrant that lacked any indicia of probable cause. This appears to be the usual practice followed in such cases, according to the evidence in the record before us. At this stage of the litigation, I cannot agree with the majority that summary judgment for the county on this claim is appropriate. Under Monell v. Dep’t of Social Services of City of New York, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978), and Pembaur v. Cincinnati, 475 U.S. 469, 106 S.Ct. 1292, 89 L.Ed.2d 452 (1986), I believe, that a sufficient showing has been made that this practice of obtaining arrest warrants without any showing of probable cause that a criminal offense has been committed constitutes official municipal policy, so that Shelby County’s motion for summary judgment should have been denied. Therefore I dissent from Part II. D. of the majority opinion.